UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED ST ATES OF AMERICA

                                                                        ORDER
                        -v.-

 RICHARD URENA ARIAS,                                               19 Cr. 356 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ordered that the sentencing currently scheduled for November 20,

2019, will take place on December 2, 2019 at 11:00 a.m. in Courtroom 705 of the Thurgood

Marshall U.S. Courthouse, 40 Foley Square, New York, New York. The Court requires

additional information in order to resolve the Defendant's request for a role in the offense

adjustment. By November 27, 2019, the Government will submit a supplementary sentencing

letter addressing the roles and relative culpability of Urena Arias, Delarosa, and Martinez Lopez

in the charged offense. The Government will address, inter alia, Defendant's arguments (see

Def. Br. (Dkt. No. 47 at ECF 11)) and provide support for its assertion that the Defendant tested

the drugs at issue "because he was the only one of the three defendants who knew how to

conduct such a test." (Govt. Sent. Ltr. (Dkt. No. 48) at 7)

Dated: New York, New York
       November2), 2019
                                              SO ORDERED.




                                              United States District Judge
